983 So. 2d 1285 (2008)
COMMUNICATION EXPO, INC. and Ivory Dyson
v.
The CITY OF HAMMOND PARK COMMITTEE (In Part) Councilman Curtis Wilson and Willie Jackson.
No. 2008-CC-0956.
Supreme Court of Louisiana.
June 20, 2008.
In re Communication Expo, Inc.; Dyson, Ivory;Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. H, No. 2004-000927; to the Court of Appeal, First Circuit, No. 2007 CA 2079.
Denied.
CALOGERO, C.J., would grant.
KNOLL, J., would grant.
WEIMER, J., would grant.